DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed February 10, 2021, claims 1-20 are pending in the application.  The applicant has amended claims 1-20.

Allowable Subject Matter
3.	Claims 1, 12, and 17, and claims 2-11, 13-16, and 18-20, which depend from claims 1, 12, and 17, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a network computer system for managing an on-demand transport service or a method of managing an on-demand transport service, as recited by the claims, comprising:
periodically determining, for each service provider of a plurality of service providers, based on a service provider data and a set of progress conditions, an estimated time of arrival (ETA) to the target from a current position of the service provider;
determining, based on the periodically determined ETA to the target for each service provider of the plurality of service providers, a percentage of the plurality of service providers that do not meet the set of progress conditions; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN F MORTELL/Primary Examiner, Art Unit 2689